Citation Nr: 1745391	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-28 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension due to mercury poisoning.

2.  Entitlement to service connection for aortic dissection (also claimed as residual of mercury exposure).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference Board hearing.  A transcript of the hearing is of record.

This case was previously before the Board in March 2016, where it remanded the matter to afford the Veteran a VA examination addressing the nature and etiology of his claimed hypertension and aortic dissection.  The RO continued the denial of the claim, as reflected in the September 2016 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further review.  As will be discussed further below, the Board finds that the provided medical opinion from the May 2016 VA examination is inadequate and, thus, there was not substantial compliance with the Board's March 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hypertension and aortic dissection, which he contends was due to exposure to mercury during his military service.  Review of the available personnel records reflect that the Veteran served on active duty in the Air Force with a Military Occupation Specialty (MOS) as a Weather Equipment Repairman.  In a September 2010 Statement, the Veteran indicated that he was exposed to "dangerous amounts of mercury vapors for 6-8 hours per day for approximately 6 weeks during [his] service" repairing "Master Mercury barometers" as a weather equipment specialist.  See also Board Hearing Transcript at 3-6.  Specifically, the Veteran testified that he was exposed to nine times the maximum amount of mercury allowable by 1973 standards, or roughly 19 times the maximum amount allowable using today's standard.  Id. at 7.

As noted above, the Veteran was afforded another VA examination in May 2016, where the VA examiner opined that it was less likely than not that the Veteran was exposed to mercury during service.  In support of this determination, the examiner stated that "no signs and symptoms were found in [the service treatment records] to suggest that [the] Veteran was exposed to toxic levels of mercury."  The Board notes that this medical opinion is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding that the absence of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  Such opinion does not adequately address the Veteran's assertions of exposure to toxic levels of mercury.  The examiner's statement pertaining to there being no medical history regarding whether the Veteran was exposure to mercury does not adequately address the Veteran's lay contentions of mercury exposure.  Moreover, the medical evidence of record reflects that the Veteran has never undergone a heavy metals lab test, which would identify the presence of heavy metals, such as mercury, in his body.  See September 2016 Veteran Statement.  Accordingly, a new examination is necessary to determine if the Veteran was exposed to and/or poisoned by mercury, and, if so, whether that caused his hypertension and aortic dissection.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination, including a heavy metals lab test, to determine the etiology of the Veteran's hypertension and aortic dissection.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

Thereafter, the examiner is asked to address the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran was exposed to mercury during his active military service?

The examiner must address the results of the heavy metals lab test, as well as consider the Veteran's lay statements indicating that he was exposed to toxic levels of mercury as a weather equipment repairman during his service.  For the purposes of rendering this opinion, the examiner should assume that the Veteran's statements are credible.

The Board notes that the examiner may not use the lack of contemporaneous evidence in the Veteran's medical records as the sole basis for a negative opinion.

(b)  If so, then is it at least as likely as not (50 percent probability or more) that the Veteran's post-service hypertension and aortic dissection were caused by or related to his exposure to and/or poisoning by mercury?

The examiner must provide a complete rationale for any opinion given.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

2.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

3.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If the issues remain denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



